Citation Nr: 1229600	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  10-14 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and K.V.

ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to June 1945.  The Veteran died in January 1980.  The appellant (or claimant) is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied reopening a previously denied claim for service connection for the cause of the Veteran's death.  

Although the RO declined to reopen service connection for the cause of the Veteran's death in the May 2008 rating decision, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  The Board has characterized the claim accordingly.

The appellant testified before the undersigned Veterans Law Judge at a Travel Board hearing in Portland, Oregon, in December 2012.  A transcript of that hearing is associated with the claims file.  Additional evidence was received at the hearing, for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2011).

In February 2012, the Board requested an opinion from the Veteran's Health Administration (VHA) regarding medical questions presented in this case.  
A May 2012 VHA opinion was received by the Board, and a copy of that decision was provided to the Veteran.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011); 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An April 1980 RO decision denied service connection for the cause of the Veteran's death, finding that the causes of death of cardiac failure that was due to or a consequence of emphysema with left pneumothorax was not service related, and were not related to the service-connected disability of traumatic encephalopathy with chronic brain syndrome and severe anxiety.

2.  An unappealed January 1987 RO decision denied reopening of service connection for the cause of the Veteran's death, finding that the additional evidence since the April 1980 prior final decision did not show that a service-connected disability caused or substantially contributed to the Veteran's death.

3.  The evidence associated with the claims file subsequent to the January 1987 RO decision regarding the claim for service connection for the cause of the Veteran's death relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

4.  The Veteran's death certificate lists cardiac failure as secondary to emphysema with left pneumothorax as the immediate cause of death.  An autopsy reflected final pathologic diagnoses of: bullous emphysema; left pneumothorax; bronchial asthma with marked mucous plugging of bronchi; generalized and coronary arteriosclerosis; and moderate fatty change with mild chronic passive congestion of the liver.  

5.  At the time of the Veteran's death, service connection was in effect for encephalopathy, chronic brain syndrome, with severe anxiety, rated as 100 percent disabling, and dermaphytosis of the feet, rated as noncompensably (0 percent) disabling.

6.  The Veteran was not service connected for emphysema or lung disease or cardiac disease at the time of his death.

7.  The Veteran's cause of death is not etiologically related to a disease, injury, or event in service.

8.  The Veteran's service-connected encephalopathy, chronic brain syndrome, with severe anxiety, was neither a principal nor contributory cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The April 1980 RO decision which denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2011).

2.  The January 1987 RO decision that denied reopening of service connection for the cause of the Veteran's death became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2011).

3.  New and material evidence having been received, service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2011).

4.  The criteria for service connection for the cause of the Veteran's death have not been met.  See 38 U.S.C.A. §§ 101(24), 1101, 1131, 1137, 1310, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the appellant about the information and evidence necessary to substantiate the claim; (2) inform the appellant about the information and evidence that VA will seek to provide; and (3) inform the appellant about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

The Court held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) that, when adjudicating a claim for dependency and indemnity compensation (DIC) (to include service connection for the cause of the veteran's death), VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.

A September 2007 VCAA notice substantially satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In the letter, the RO informed the appellant about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the appellant was expected to provide.  

VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the appellant's claim and obtaining a VA opinion.  The Veteran's service treatment records, a February 1980 autopsy report, December 2007 private medical treatise, and May 2012 VHA opinion were reviewed by the Board in connection with adjudication of the claim.

New and Material Evidence - Legal Criteria

In an April 1980 rating decision, the RO denied the appellant's claim for service connection for the cause of the Veteran's death, finding that the causes of death of cardiac failure that was due to or a consequence of emphysema with left pneumothorax was not service related, and were not related to the service-connected disability of traumatic encephalopathy with chronic brain syndrome and severe anxiety.  The appellant was properly notified of the April 1980 rating decision, did not appeal, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In May 1986, the appellant filed a claim to reopen service connection for the cause of the Veteran's death.  A January 1987 decision denied the claim to reopen, finding that the additional evidence since the April 1980 prior final decision did not show that the Veteran's service-connected disabilities of traumatic encephalopathy with chronic brain syndrome and severe anxiety or dermatophytosis of the feet caused or substantially contributed to his death.  The appellant was properly notified of the January 1987 rating decision, did not appeal, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence - Cause of the Veteran's Death

The evidence of record at the time of the January 1987 RO decision included statements from the appellant, the Veteran's service treatment records, the January 1980 death certificate, and the February 1980 autopsy report.  

In the January 1987 RO decision, the RO denied reopening of service connection for the cause of the Veteran's death, finding no new and material evidence that the Veteran's service-connected disabilities caused or substantially contributed to his death.  As such, for evidence to be new and material, it would have to tend to show that the Veteran's  service-connected disabilities caused or substantially contributed to his death.

Reviewing the evidence received since the January 1987 RO decision, in December 2007, the appellant submitted a summary of a medical study that purported to indicate that anxiety is a very strong predictor of future cardiac events such as myocardial infarction or sudden death, and a medical article on Chlorpromazine.  As noted above, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade, 24 Vet. App. at 117.  

Based on this additional evidence, the Board finds that the evidence received since the January 1987 RO decision regarding the appellant's claim for service connection for the cause of the Veteran's death is new and material, as it relates to an unestablished fact of the service-connected encephalopathy with severe anxiety causing or substantially contributing to the Veteran's death.  Accordingly, the evidence is new and material to reopen service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection for the Cause of Death

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Additionally, certain chronic diseases, including cardiovascular diseases, renal diseases, and type II diabetes mellitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. 
§ 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  Contributory cause of death is inherently one not related to the principal cause. In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. 3.312; see Lathan v. Brown, 
7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In this case, the Veteran separated from service in June 1945.  He died in 
January 1980.  The Veteran's death certificate lists cardiac failure as secondary to emphysema with left pneumothorax as the immediate cause of death.  An autopsy reflected final pathologic diagnoses of: bullous emphysema; pneumothorax, left; bronchial asthma, with marked mucous plugging of bronchi; generalized and coronary arteriosclerosis; and moderate fatty change, mild chronic passive congestion, liver.  At the time of the Veteran's death, service connection was in effect for encephalopathy, chronic brain syndrome, with severe anxiety, rated as 100 percent disabling, and dermaphytosis of the feet, rated as noncompensably 
(0 percent) disabling.

As an initial matter, the appellant does not contend, nor does the record reflect, that the cardiac failure as secondary to emphysema with left pneumothorax was incurred in service, or that the Veteran had a cardiac or pulmonary disease that is related to service.  Rather, she has contended that the Veteran's service-connected encephalopathy with severe anxiety eventually led to the Veteran's cardiac failure and ultimately death.  

Service treatment records are negative for complaints, symptoms, findings, diagnosis, or treatment for cardiac disease or pulmonary disease, or symptoms of either.  On the question of direct service incurrence, there is also no medical evidence that indicates a link between the terminal assessment of cardiac failure as secondary to emphysema with left pneumothorax and the Veteran's active service.  See 38 C.F.R. § 3.303. 

Regarding the appellant's statements as to the cause of the Veteran's cardiac failure as secondary to emphysema with left pneumothorax, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, in this case, the cause of the Veteran's cardiac failure as secondary to emphysema with left pneumothorax involves a complex medical etiological question because it deals with the origin and progression of the Veteran's emphysema with left pneumothorax, all internal and complex disease processes that are diagnosed primarily on clinical findings or comprehensive physiological testing, and only in minor part are diagnosed on symptomatology observable to a lay person.  In this case, the appellant is competent to relate symptoms that she observed the Veteran experience at any time, but is not competent to opine on whether there is a link between the Veteran's terminal cardiac failure as secondary to emphysema with left pneumothorax and his active service because such opinion requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

The weight of the evidence demonstrates that encephalopathy with severe anxiety was not a principal nor contributory cause of the Veteran's death.  In a June 2006 private medical article on "Anxiety and Stress Management" that was submitted by the appellant in December 2007, the private physician summarized that one study, as reported in Clinical Psychiatry News in 2006, indicated that anxiety is a very strong predictor of a future cardiac events such as myocardial infarction or sudden death.  The study is reported to have shown that anxiety "was an independent and significant predictor of subsequent" myocardial infarctions.  The physician indicated that the underlying mechanism of how anxiety "may" have brought about this is unknown, but suggested some "possible association" with triggering coronary events through plaque rupture, vasospasm, thrombosis and atherogenesis. 

Such medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The June 2006 medical article on "Anxiety and Stress Management" reflects a statement of mere possibility, not probability, as indicated by both the language used, which doubly qualifies the study's suggestion that there "may" be a "possible" association between stress and myocardial infarction, and in the context of the study's own conclusion that the mechanism of such correlation between anxiety and future cardiac events is unknown.  Additionally, although the article was written by a private physician, it is little more than a very general and summarized report of the clinical psychiatry study, without any independent analysis or actual opinion by the private physician.  

Considered in its full context, the June 2006 medical article lacks probative value because it is an opinion of mere possibility and not probability.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was held to be speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found evidence favorable to the claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Bloom v. West, 12 Vet. App. 185 (1999) (the Court held that a physician's opinion the veteran's time as a prisoner of war "could have" precipitated the initial development of a lung condition, by itself and unsupported and unexplained, was "purely speculative"); Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the veteran's death was too speculative to be new and material evidence); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a physician's statement framed in terms such as "may" or "could" is not probative).

In a lay statement by J.V. dated in December 2011 that was received at the Travel Board hearing in December 2011, he wrote that he worked as a nurse's aide and security guard at the facility where the Veteran was treated before his death and reported that the Veteran seemed on edge and would get upset very easily.  J. V. is competent to report symptoms he witnessed; however, he is not competent to opine whether the Veteran's anxiety symptoms contributed to the Veteran's death from cardiac failure as secondary to emphysema with left pneumothorax.  See Rucker, 
10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

A medical article on "Chlorpromazine" (also known as "Thorazine") that was printed in December 2011 and was received at the Travel Board hearing in December 2011 reflects that the drug Chlorpromazine is used to treat symptoms of schizophrenia and other psychotic disorders.  In this case, there is a question as to whether the Veteran was even taking the prescribed medicine.  During the December 2011 Board personal hearing, the appellant testified that doctors had prescribed Thorazine to the Veteran in the past, but that he would take himself off of the medicine.  

The article on "Chlorpromazine" states that studies have shown that certain adults with dementia who take antipsychotics such as Chlorpromazine have an increased chance of death during treatment, though the fact sheet does not explain the mechanism by which such increased death occurs.  The fact sheet lists multiple precautions that suggest multiple mechanisms as to how the use of this drug might affect the patient, including interaction with other drugs, and includes exacerbation of a wide range of physical disorders only one of which includes emphysema, which is the non-service-connected disorder that was the immediate cause of the cardiac failure from which the Veteran died.  The fact sheet does not indicate that use of this drug would actually worsen emphysema, or by what mechanism it could do so, or that this drug would actually exacerbate emphysema.  The fact sheet is a general information guide for patients for the drug Chlorpromazine that does not address the question of whether the drug contributed in any way to the Veteran's death, and does not explain any relationships between the drug and the other medications or risk factors it cautioned against or the side effects.  For these reasons, the Board finds that the December 2011 medical article is of little probative value, and is far outweighed by the more case specific competent evidence of record offering supported opinion as to the cause of the Veteran's death in this case.  

In a May 2012 VHA opinion, the VA examiner opined that the Veteran's service-connected encephalopathy with severe anxiety was less likely than not a principal or contributory cause of the Veteran's death.  The VA examiner reasoned that the 

medical article relied upon by the appellant stated that "mechanisms that would explain the relationship between anxiety and subsequent myocardial infarction remain unknown and require further study."  Such conclusion is supported by the June 2006 medical article itself, which also concludes that the mechanism of such correlation between anxiety and future cardiac events is unknown.  The VA examiner further reasoned that myocardial infarction was not presented as a factor in the Veteran's death and that the Veteran's cause of death was consistent with the findings of his death certificate and autopsy.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion 

based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board recognizes that medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion; however, for reasons stated in this decision, the Board finds the June 2006 medical article to be of no probative value.  In addition to qualifying language used of mere possibility, the medical article also specifically stated that "mechanisms that would explain the relationship between anxiety and subsequent myocardial infarction remain unknown and require further study."  

The May 2012 VHA medical opinion is competent and probative medical evidence because it is based on a factually accurate history, as it appears the VA examiner was informed of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  


For the above reasons, the Board finds that the preponderance of the evidence weighs against service connection for the cause of the Veteran's death, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, service connection for the cause of the Veteran's death is reopened.

Service connection for the cause of the Veteran's death is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


